DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5-7, 11, 22-31, 33-37 are pending in this application and examined in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021, 08/31/2020, 07/20/2020, 05/19/2020, 12/31/2019 have been considered by the examiner.
Claim Objections
Grammatical Errors
In claim 1, the phrase mRNA agent should be followed by a colon. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed “mRNA agent-loaded platelets” is directed to a natural product, as discussed, below. The term “mRNA agent” is synonymous with mRNA as disclosed in the 

Broadest Reasonable Claim Interpretation
The claim invention is directed to “mRNA agent-loaded platelets prepared by the method of claim 1.  As recited in claim 37, no structural characteristics are identified and therefore the characteristics of the mRNA-agent loaded platelets are not markedly different from the product’s naturally occurring counterpart in its natural state.  The claimed platelets are described by function only and compounds (platelets) having that function are compounds (platelets) know in the art for the same purpose.  For example, Hong et al (“Transfection of Human Platelets with Short Interfering RNA,” Clin Trans Sci 2011; Volume 4: 180–182) (Hong)(cited on IDS filed 12/31/2019 as document no. 120) discloses platelets containing RNA (Abstract, line 1) are known to naturally occur in humans.  See page 180 at the bottom.  Therefore, the claimed mRNA agent-loaded platelets embrace naturally occurring products as evidence by Hong. 
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 37 is directed to a composition of matter.  The claim is therefore directed to a statutory category, a product.
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the composition of matter is a naturally occurring product (“mRNA agent-loaded platelets”) disclosed by Hong as naturally occurring in humans.  Because the composition of matter is the same as a product of nature, it falls within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the composition of “mRNA agent-loaded platelets”) into a practical 
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 37 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 35 recites “the drying step comprises freeze-drying” and depends from claim 34.  Claim 34 does not recite a “drying step” and therefore claim 35 lacks antecedent basis with claim 34.  It is not clear if the drying step of claim 35 refers to the “freeze drying” recited in claim 34 or if some other drying method is intended by Applicant. Not all drying is “freeze drying” and may refer instead to dehydration. Claim 36 also recites “the drying step” and depends from claim 35.  The rejection of claim 36 is based on the same grounds. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 1, 3, 5, 6, 7, 11, 22, 26, 27, 28, 29, 30, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerr et al (US 20120009221) (Hoerr)(cited on IDS filed 05/19/2020 as document no. 4) in view of Hong et al (“Transfection of Human Platelets with Short Interfering RNA,” Clin Trans Sci 2011; Volume 4: 180–182) (Hong)(cited on IDS filed 12/31/2019 as document no. 120).

Hoerr discloses transfection of platelets (abstract) with mRNA encoding at least one region for at least one antigen (Abstract). Hoerr discloses [0037] the mRNA is bound to a cationic agent (the claimed “cationic transfection agent”) (claim 1, part 1; claim 3, the claimed “mRNA agent,” claim 5; the claimed “cationic transfection reagent,” claims 6, 7, 11, 22) (the claimed “wherein the mRNA agent comprises mRNA”) (claim 29) which can be a lipid [0037] (the claimed “cationic lipid transfection reagent”) (claim 28).

Regarding claim 26, Hoerr discloses [0042] the platelets are isolated prior to a treating step.
Regarding claim 27, Hoerr discloses [0042], [0043] the cells are collected directly from an animal or human patient (the claimed “platelets are selected from the group of fresh platelets”).
Hoerr differs from the claims in that the document fails to disclose the composition of the loading buffer.  However, Hong cures the deficiency.
Hong discloses the platelets were suspended in a buffer (the claimed loading buffer) Tyrode’s buffer (containing 138 mM NaCl, 5.5 mM dextrose (the claimed” loading agent,”  claim 1, part b; the claimed “monosaccharide;” claim 24; and the claimed “dextrose;” claim 25), 12 mM NaHCO3, 0.36 mM Na2 HPO4 (the claimed acid and claimed base “mM NaHCO3, 3 mM KH2 PO4”), 0.8 mM CaCl2 (the claimed salt) , 0.4 mM MgCl2 , 2.9 mM KCl2 ,  and 20 mM Hepes, pH 7.4) for transfection (claim 1, part 2; claim 5, part 2; claim 7,  claim 22). 
Regarding claim 22, Hong discloses pooling of platelets from a plurality of donors (page 180, left column bottom paragraph).
Regarding claims 3, 5, 6, 7, 11, it would have been obvious to one of ordinary skill that the mRNA agent, the platelets and the cationic transfection reagent are all in their own solutions.  It would have been obvious to one of ordinary skill to mix the solutions/components in any order since all three components are needed to achieve 
Regarding claim 30, Hong discloses (column 6, lines 63-66) the platelets were incubated with the mRNA agent (the claimed “loaded with the mRNA agent”) for 4-48 hours (page 180, right column, bottom paragraph), a range falling within the claimed range of 1 minute to 48 hours.
Regarding claim 31, Hong discloses (page 181, left column bottom paragraph to right column top paragraph) that flow cytometric analysis revealed using  6-μL  lipofectamine  produced  more  platelet  fluorescence  than  0, 1, or 20 μL of lipofectamine  (the cationic transfection agent) and that more fluorescence  was observed 48 hours after transfection  than 4  hours after  transfection.   Therefore, it would have been obvious to one of ordinary skill that the amount of mRNA agent in the mRNA agent loaded platelets would be dependent upon the starting concentration of mRNA loaded agent and the time of exposure. One of ordinary skill would have a reasonable expectation that a desired concentration of mRNA agent in the mRNA agent-loaded platelets would be achievable based on concentration, time and biological condition of the platelets, lacking evidence to the contrary.
It would have been obvious to one of ordinary skill to modify the method of Hoerr by utilizing the loading buffer of Hong in view of the teachings of Hong that transfection in that buffer system resulted in successful uptake of the nucleic acid.  One of ordinary skill would have had a reasonable expectation of success in view the teachings of Hong that the method of preparing the mRNA agent loaded platelets with his loading buffer resulted in successfully transfected platelets.  Hoerr and Hong render obvious claims 1 and 37 (the mRNA agent loaded platelets prepare by the method of claim 1).


2.	Claims 1, 5, 7, 22, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerr and Hong as applied to claims 1, 3, 5, 6, 7, 11, 22, 26, 27, 28, 29, 30, 31 and 37 above and further in view of Gresele et al (US 2105/0361453) . 
Hoerr and Hong differ from the claims in that the documents fail to disclose the presence of an organic solvent.  However, Gresele cures the deficiency.
Regarding claims 23 and 33, Gresele discloses [0038] transfection of platelets with exogenous genetic material comprising adding the exogenous genetic material to a transfection medium (the claimed “loading buffer”) comprising ethyl alcohol (the claimed “at least one organic solvent”).  Gresele discloses ethanol can be present at 3% [0042]. 
It would have been obvious to one of ordinary skill to modify the method of Hoerr and Hong by inclusion of ethanol in their transfection medium as suggested by Gresele that the transfection efficiency is dependent [0042] on the alcohol concentration. One of ordinary skill would have been motivated to include ethanol in the transfection medium of Hoerr and Hong as suggested by Gresele in order to increase transfection efficiency.  One of ordinary skill would have had a reasonable expectation of success in view of the teachings of Gresele, disclosing that high transfection efficiencies were obtained [0048]. 

3.	Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hoerr and Hong as applied to claims 1, 3, 5, 6, 7, 11, 22, 26, 27, 28, 29, 30, 31 and 37 above and further in view of Wolkers et al (“Human Platelets Loaded with Trehalose Survive Freeze-Drying,” Cryobiology 42, 79-87 (2001)) (Wolkers) (cited on IDS filed 12/31/2019 as document no. 175).
The teachings of Hoerr and Hong above are incorporated herein in their entirety. Hoerr and Hong differ from the claims in that the documents fail to disclose freeze-drying mRNA loaded platelets.  However, Wolkers cures the deficiency.
Wolkers discloses platelets can be preserved by freeze-drying them in trehalose (Abstract) (the claimed “freeze-drying;” claim 34; and the claimed “drying step 
It would have been obvious to one of ordinary skill to modify the method of Hoerr and Hong by freeze-drying the mRNA loaded platelets in view of the teachings of Wolkers that the short life time of stored human platelets has led to a chronic shortage of platelets (Abstract).  One of ordinary skill would have had a reasonable expectation of success in freeze-drying and resuspending the mRNA loaded platelets of Hoerr and Hong in view of the teachings of Wolkers that freeze dried platelets were resuspended and had a survival rate of 85%. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632